The estate of Hollis Perkins being solvent, his real estate on his death vested in his heirs-at-law, and the administratrix improperly charged herself with the income arising after his death. The credits of expense in carrying it on, of the cost of repairs, and of taxes assessed upon it for the same period, were also erroneous, and the account should be corrected by omitting these items. Lucy v. Lucy, 55 N.H. 9.
It was the duty of the judge of probate to examine and adjust the private personal claim of the administratrix. Gen. St., c. 177 s. 10. The statute providing that the judge of probate should refer to arbitration the contested private claim of an administrator, unless the parties agree in writing that he should hear it, applies only to cases where the estate is administered in the insolvent course. Gen St., c. 180, ss. 16, 17; Piper v. Clark, 18 N.H. 415; McLaughlin v. Newton, 53 N.H. 531; Bond v. Dunbar2 N.H. 216.
The testimony of the administratrix in relation to her own claim against the estate was not admissible. To permit her, as administratrix, to elect to testify so as to enable her, as an adverse party, to testify, would be permitting her to act as plaintiff and defendant in the same case, and, under the guise of an administrator's powers, to control the defence to her own claim. In the prosecution of her personal claim her functions as administratrix are suspended, and she stands the same as a claimant when the adverse party, an administrator, *Page 407 
does not elect to testify; and her testimony should not be received, unless injustice would be done by its exclusion. The facts about which she could testify were within the knowledge of the deceased, and about which, if living, he might testify, and justice does not require, but excludes, her evidence. Chandler v. Davis, 47 N.H. 462; True v. Shepard, 51 N.H. 501; Stearns v. Wright, 51 N.H. 600. There being no other evidence to support it, the personal claim of the administratrix is disallowed.
The decree of the judge of probate is modified accordingly.